Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Belikov (WO 2011/082383) in view of Boutoussov (US 2014/0113243) 
Regarding claim 1, Belikov teaches method of cutting dental tissue comprising: providing a hand piece (2003/2004) having a grip region (2003) and a treatment tip (2004) arranged at a distal end,
with a light conduction device for providing laser light for cutting the dental tissue (page 28); conducting the laser light from a light source (2001) arranged inside or outside the handpiece through the light conduction device to an outlet point of the treatment tip (light from laser travels from 2001 to 2004); defining a wavelength of the laser light in a non-contact mode (Page 10, “TOT can be used in a non-contact or quasi-contact mode (by touching treated tissue with little pressure) construed as a contact mode) to be 445+/- 20 nm (Page 2, “The wavelength of the laser radiation also can range from about 400nm to 2700nm”), such that the dental laser is guided over the dental tissue in a non-contact manner to cut said dental tissue using the treatment tip (Page 10, “TOT can be used in a non-contact or quasi-contact mode (by touching treated tissue with little pressure) construed as a contact mode…”Since for the temperature of TOT in the range of about 500 - 2000.sup.5K the coefficient of water absorption is in the range of 600 - 1000 cm.sup."1, the net effect on tissue using a non- contact tip can be similar to the effect of a C0.sub.2 laser on the tissue in a non-contact mode” as the section describes ablation with non-contact mode cutting is possible in the non-contact mode.); defining a wavelength of the laser light to be 445 +/- nm (Page 2, “The wavelength of the laser radiation also can range from about 400nm to 2700nm”), so that the dental laser is guided over the dental tissue in a contact manner to cut said tissue using the treatment tip (page 6, “TOT typically works in contact with the treated tissue and provides tissue cutting”); wherein the output power is a controllable between different levels during treatment and using a cooling system (Page 3, “Applying the laser power comprises automatically adjusting the laser power to maintain a predetermined temperature level of the tip”… “the method further comprises cooling the tip”).
Belikov fail(s) to disclose having the laser be between 1w to 5 w. 
However, Boutossov discloses using a laser for dental treatment in a wavelength range between 400nm to 3.0um with an average power in a range of approximately 0.1W to 20W ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Belikov, by requiring using a blue light laser (445nm range) with a power between 1w to 5w, as taught by Boutossov, for the purpose of treating a target surface of a tooth [0003] as taught by Boutoussov.
	Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Belikov (WO 2011/082383) in view of Boutoussov (US 2014/0113243), and further in view of Ernst (US 2010/0167229).
Regarding claim 2, Belikov/Boutoussov discloses the claimed invention substantially as claimed as set forth above.
Belikov/Boutoussov fail(s) to disclose directing the laser light to a dental tissue in a free jet without a light guide.
However, Ernst teaches a dental laser which has a handpiece with free laser beam sections which do not have light guides ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Belikov/Boutoussov, by requiring directing the laser light to a dental tissue in a free jet without a light guide, as taught by Ernst, for the purpose of directing light to a treatment area ([0013] of Ernst).

Claim(s) 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Belikov (WO 2011/082383) in view of Boutoussov (US 2014/0113243), and further in view of Steiner (US 5,199,870).
Regarding claim 3, Belikov/Boutoussov discloses the claimed invention substantially as claimed as set forth above.
Belikov/Boutossov fail(s) to disclose further comprising using an optical device to reduce a divergence of the laser light inside the handpiece in order to extend a working distance of the laser light from the outlet point to the dental tissue.
However, Steiner discloses using a lens (6) to reduce divergence in a laser handpiece (FIG. 1) (Col 2, lines 40-60, “the treatment radiation is concentrated in a convex lens” as the radiation is concentrated into the lens divergence is construed to be reduced.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Belikov/Boutoussov, by requiring a lens to reduce a divergence of the laser light inside the handpiece in order to extend a working distance of the laser light from the outlet point to the dental tissue, as taught by Steiner, for the purpose of directing the treatment light to a specific area in the mouth.
Regarding claims 4-6, Belikov/Boutoussov discloses the claimed invention substantially as claimed as set forth above.
Belikov/Boutoussov fail(s) to disclose further comprising arranging a coolant line on or in the handpiece such that there is an outlet opening, from which a coolant exits to cool the dental tissue; (claim 5) wherein the coolant output rate ranges from 0.1 to 10 ml/min.
However, Steiner teaches a coolant line (11) with an outlet opening directed at a laser beam in a treatment area (9). The rate of coolant supplied to a laser treatment area is a result effective variable. The more coolant applied would reduce the heat of a laser treatment. A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Belikov/Boutoussov, by requiring arranging a coolant line on or in the handpiece such that there is an outlet opening; , from which a coolant exits to cool the dental tissue to adjust the output range to be between 0.1 to 10ml/min, as taught by Steiner, for the purpose of cooling a treatment area of heat from a laser application in a treatment area.
The configuration of Belikov/Boutoussov/Steiner further discloses wherein responsive to guiding the laser light over the dental tissue in a non-contact manner, said laser light is substantially absorbed by hemoglobin in the dental tissue rather than by the coolant form a coolant line in order to cut the dental tissue (as Belikov/Boutoussov teach the wavelength and power required to achieve such functional result of treatment).
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Belikov (WO 2011/082383) in view of Boutoussov (US 2014/0113243), and further in view of Steiner (US 5,199,870), and further in view of Rizoiu (US 2006/0240381).
Regarding claim 7, Belikov/Boutoussov/Steiner discloses the claimed invention substantially as claimed as set forth above.
Belikov/Boutossov/Steiner fail(s) to disclose wherein the coolant has a disinfecting effect.
However, Rizoiu discloses using a laser coolant line to introduce a disinfectant ([0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Belikov/Boutoussov, by requiring wherein the coolant has a disinfecting effect, as taught by Rizoiu, for the purpose of sterilizing a treatment area during treatment.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Belikov (WO 2011/082383) in view of Boutoussov (US 2014/0113243), and further in view of Walsh (US 2011/0217665).
Regarding claim 7, Belikov/Boutoussov discloses the claimed invention substantially as claimed as set forth above.
Belikov/Boutossov fail(s) to disclose wherein the treatment tip has an application fiber diameter from 150um to 350 um.
However, Walsh teaches a laser with optical fibers which has a diameter between 150 and 350um ([0307]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Belikov/Boutoussov, by requiring wherein the treatment tip has an application fiber diameter from 150um to 350um, as taught by Walsh, for the purpose of providing an appropriate size tip to fit into small areas of the mouth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772